Citation Nr: 1312489	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  09-21 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss, and if so, whether service connection is warranted.   

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran had active military service from April 1966 to April 1969, including combat service in Vietnam from July 1967 to July 1968.  Commendations and awards include a Combat Infantry Badge and a Bronze Star Medal.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In January 2013 the Veteran appeared at the Atlanta RO and testified by videoconference before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of that hearing is in the claims file.

The Board notes that the RO considered the Veteran's claim for service connection for hearing loss on the merits, despite the prior denial of the issue in 1981.  Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  During a January 2013 Board hearing before the undersigned Veterans Law Judge, the Veteran withdrew from appeal his claim for service connection for an acquired psychiatric disorder, to include PTSD.

2.  In March 1981, the RO denied a March 1981 claim for service connection for hearing loss; after the Veteran was notified of the adverse decision and of his right to appeal, he did not appeal and the decision became final. 

3.  Evidence presented since the March 1981 decision by the RO is new and material.

4.  A hearing loss disability, as defined by VA regulations, was not shown during active duty service or in the year thereafter, and the most probative evidence indicates the Veteran's current hearing loss is not related to such service.

5.  Competent and credible evidence indicates the Veteran's tinnitus began during service and has continued since. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the claim for service connection for an acquired psychiatric disorder, to include PTSD, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

2.  The March 1981 decision by the RO denying service connection for hearing loss is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.302 (2012).

3.  Evidence added to the record since the March 1981 decision by the RO denying service connection hearing loss is new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).  

4.  The requirements for establishing service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2012).

5.  The requirements for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The notice requirements were accomplished in a letter dated in April 2007.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The Veteran was apprised of the information and evidence needed to substantiate his claims for service connection, including the information and evidence to be submitted by him and the information and evidence to be obtained by VA.  He was also apprised of how disability ratings and effective dates are assigned, and of the type of evidence that impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes service treatment records, service personnel records, private medical records, and the Veteran's lay testimony. 

The Veteran was also accorded a VA examination, during which the examiner reviewed the claims file, discussed the Veteran's history and symptoms with the Veteran, and conducted clinical testing; and the report of this examination is sufficiently detailed as to permit fair and equitable consideration of the merits of the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

In addition to the foregoing, in January 2013 the Veteran testified before the undersigned Veterans Law Judge regarding his claim.  During that hearing, the Veterans Law Judge explained the issues and asked the Veteran, who was ably assisted by a veterans' services representative, questions to ascertain the nature of any in-service events and symptoms.  The Veterans Law Judge also asked questions to draw out the current nature of the Veteran's complaints, and the hearing focused on the elements necessary to substantiate his claims for service connection.  The record was held open for 60 days to allow the Veteran an opportunity to obtain a medical nexus opinion.  Neither the Veteran nor his representative has suggested any deficiency in the conduct of that hearing; and all pertinent evidence that might substantiate the claims was identified by the Veteran and has been obtained.  Therefore, the Board finds that, consistent with Bryant v. Shinseki, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that 38 C.F.R. § 3.103(c)(2) requires that a Veterans Law Judge fully explain the issues and suggest the submission of evidence that may have been overlooked during Board hearings).  

As discussed above, VA has considered and complied with the provisions of the VCAA.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  

II.  Withdrawal of Appeal

In a rating decision dated in June 2007, the RO denied service connection for PTSD, which the Veteran appealed.  In June 2009 the Veteran perfected his appeal.  In a May 2010 supplemental statement of the case, the issue was expanded to include any acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the veteran or his authorized representative.  38 C.F.R. § 20.204(a).  

During his January 2013 Board hearing, the Veteran withdrew his appeal for service connection for an acquired psychiatric disorder, to include PTSD.  Consequently, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.  38 U.S.C.A. § 7105.


III.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic disability manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and an organic disease of the nervous system becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307(a), 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, section 1154(b) only serves to lighten the evidentiary requirement for showing service incurrence of an injury or disease; it does not lighten the evidentiary requirements for competent evidence demonstrating present disability or a nexus between present disability and some remote injury or disease of active service.  See Cohen (Douglas) v. Brown, 10 Vet. App. 128, 138 (1997) ("[s]ection 1154(b) provides a factual basis upon which a determination can be made that a particular disease or injury was incurred or aggravated in service but not a basis to link etiologically the condition in service to the current condition"').  

The Board, as fact finder, must determine the probative value or weight of the evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A. Hearing loss 

Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court noted that 38 C.F.R. § 3.385 "does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service 
. . . a veteran may still establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley, at 159-160.  

In a decision dated in March 1981, the RO denied the Veteran's initial claim for service connection for hearing loss on the grounds that the evidence did not show the condition was incurred in or aggravated by service.  After appropriate notice of this decision and of his appeal rights, the Veteran did not appeal, and no evidence pertaining to the issue was received by VA within one year of the March 1981 decision.  The March 1981 decision is therefore final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 3.160(d), 20.302; see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  

In February 2007, the Veteran filed his current claim for service connection, which was denied by the RO in the June 2007 rating decision.  The Veteran has appealed.

The March 1981 rating decision is the last final decision on the merits.  The claim decided therein is not subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7104.  In order to reopen the claim, new and material evidence is needed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

At the time of the March 1981 rating decision, the evidence consisted of service treatment records, including entry and separation audiology examination results; the Veteran's report in his March 1981 claim for service connection that he had failed an audiogram done by a local police department in June 1969; and the Veteran's assertion that his hearing loss was due to firing of mortars in Vietnam from August 1967 to July 1968.  

Evidence added to the record since the March 1981 decision includes an opinion from a licensed hearing instrument specialist, R.K., who diagnosed the Veteran with bilateral sensorineural hearing loss, and stated that "this type of hearing loss can be caused by exposure to loud noises such as gun fire."  

This evidence is new since it was not of record in 1981, and material since it indicates the Veteran suffers from hearing loss disability that may be related to noise exposure.  New and material evidence having been presented, the claim is reopened.  38 C.F.R. § 3.156(a); see also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

The Board notes that the June 2007 rating decision on appeal considered the Veteran's claim for service connection for hearing loss on the merits, as did the statement of the case and supplemental statements of the case.  Thus, the Veteran is not prejudiced by the Boards consideration of the claim on the merits following reopening of the claim.    

In his July 2007 notice of disagreement the Veteran pointed out that he was separated from service in April 1969, and advised that he was denied employment with a police department in June 1969 because he did not pass the hearing examination.  He also claimed that he was not given a hearing test during his separation examination.  

Service treatment records include the report of a 1965 induction examination.  

Audiometric results, in decibels, were as follows:

Hertz
500
1000
2000
3000
4000
Right ear
5
5
0
-
10
Left ear
0
5
5
-
10

The Board observes that service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  As this evaluation was conducted prior to October 1967, the Board has converted the ASA units to ISO units as shown below.

Conversion of this 1965 (pre-1967) ASA data to ISO (ANSI) units yields the following puretone thresholds, in decibels:

Hertz
500
1000
2000
3000
4000
Right ear
20
15
10
-
15
Left ear
15
15
15
-
15

Audiometric testing during service in April 1966 found puretone thresholds, in decibels, as follows:

Hertz
500
1000
2000
3000
4000
Right ear
5
0
0
0
0
Left ear
10
0
0
0
0

Conversion of this pre-1967 ASA data to ISO (ANSI) units yields the following results, in decibels:

Hertz
500
1000
2000
3000
4000
Right ear
20
10
10
10
5
Left ear
25
10
10
10
5

Audiometric testing during the Veteran's March 1969 separation examination found puretone thresholds, in decibels, as follows:

Hertz
500
1000
2000
3000
4000
Right ear
10
10
10
-
10
Left ear
10
10
10
-
10

In January 2007 the Veteran underwent testing by R.K., a private hearing instrument specialist.  Testing was not interpreted from graph form but appears to show hearing thresholds, in decibels, of 15, 25, 75, 75, 80 for the right ear, and 30, 35, 80, 75, and 65 for the left ear from 500 to 4000 Hertz, respectively.  The diagnosis was bilateral sensorineural hearing loss.  R.K. added that this type of hearing loss can be caused by exposure to loud noises such as gun fire.

In May 2007 the Veteran was accorded a VA audiology examination.  During the examination he complained of difficulty hearing, which he said he first noticed in June 1969 when he was turned down for a job with a police department because he failed the hearing test.  The examiner noted that the Veteran was exposed to loud weapons' fire during service, and that he never wore hearing protection during service.  The examiner also noted that the Veteran worked in a funeral home after service, and that the Veteran denied any post-service occupational or recreational noise exposure.  Audiology testing found puretone thresholds, in decibels, as follows:

Hertz
500
1000
2000
3000
4000
Right ear
15
25
75
75
85
Left ear
20
20
70
65
70

The Maryland CNC Word List Recognition scores were 78 percent in the right ear and 82 percent in the left ear.  The diagnosis was normal hearing in each ear from 500 to 1000 Hertz with severe loss at 2000 to 4000 Hertz in the right ear; severe loss at 2000 Hertz, moderately severe loss at 3000 Hertz, and severe loss at 4000 Hertz in the left ear.  The examiner then opined that as the Veteran had normal hearing bilaterally on separation from service, his current hearing loss cannot be attributed to acoustic trauma in-service.  The examiner explained that there is no medical basis for delayed onset of hearing loss due to noise exposure.  

During his January 2013 Board hearing the Veteran testified that he had failed a post-service employment hearing test in June 1969, and that the prospective employer told him that he did not have any high tones; that his "ability for high tones was none."  He also testified that this was affirmed by a separate physician in 1969.  He added that he did not get the job because of his impaired hearing.  The Board held the record open for 60 days to afford the Veteran an opportunity to submit a medical opinion concerning a nexus between the Veteran's hearing loss and service.  However, no such opinion was provided.

The Veteran's DD Form 214 and other service records, including Combat Infantry Badge and Bronze Star Medal award letters, confirm that he was a combat soldier in Vietnam from 1967 to 1968, and the Board recognizes that exposure to excessively loud weapons fire would be consistent with the circumstances of his combat service, so the provisions of 38 U.S.C.A. § 1154(b) are applicable in this case.  However, there still must be evidence of a current disability and a causal relationship between the current disability and the combat injury in order for a finding of service connection.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  There is no such nexus in this case.

Although the Veteran was exposed to excessively loud weapons fire and other noise during service, and while the Veteran may have noticed some difficulty with hearing when firing weapons or receiving incoming fire during service, in-service audiology records do not show hearing loss disability during service.  

While there is no medical evidence of hearing loss prior to the January 2007 private audiology report, the Board finds the Veteran's account of a missed job opportunity in June 1969 due to a failed audiogram to be credible, despite the absence of respective medical records.  However, during his Board hearing the Veteran testified that he was told that he had failed the 1969 examination(s) due to loss of hearing in the high tones.  Unfortunately, without the respective records, there is no way for the Board to know whether the 1969 post-service results relayed by the Veteran pertain to the range recognized by VA for compensations purposes, i.e., from 500 to 4000 Hertz.  See 38 C.F.R. § 3.385.  On the other hand, there is hard medical evidence that the Veteran's hearing thresholds from 500 to 4000 Hertz were well within normal limits on separation from service.  Although the Veteran alleges he did not have a separation audiological examination, the record, in fact contains one, and the Board finds this contemporaneous service document to be more reliable than the Veteran's recollections of events occurring more than 35 years previously.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the significant time delay between the affiants' observations and the date on which the statements were written are factors that the Board can consider and weigh against a veteran's lay evidence).  The Board accordingly finds that the Veteran did not have a sensorineural hearing loss disability, as defined by VA at 38 C.F.R. § 3.385, during service, nor is there any competent evidence indicating the Veteran had a hearing loss disability manifested to a degree of 10 percent within the year after service.  

However, as noted above, the absence of a hearing loss disability during service does not preclude entitlement to service connection if competent evidence establishes that the current disability is causally related to service.  Hensley, 5 Vet. App. at 159-60.  Unfortunately, the most probative evidence is against such a conclusion. 

The VA examiner, after reviewing the claims file, taking the Veteran's reported history, and examining the Veteran, opined that the Veteran's hearing loss is not related to service.  The examiner explained that the Veteran's hearing was normal at separation from service, and there is no medical basis for delayed onset of hearing loss due to noise exposure.  The Board finds this opinion, which was rendered by the Chief of a VA Audiology/Speech Department and which is supported by sufficient rationale, to be highly probative evidence against the Veteran's claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

The Board notes that R.K., a hearing instrument specialist, remarked in 2007 that sensorineural hearing loss can be caused by exposure to loud noises such as gun fire; however, he did not assert that the Veteran's hearing loss was related to the his remote exposure to gunfire some 38 years previously or refute the premise that there is no medical basis for delayed onset of hearing loss due to noise exposure.  Moreover, the statement itself is speculative.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (noting that the use of the term "could," without other rationale or supporting data, is speculative).  The Board accordingly finds this opinion to be of no probative weight in this matter.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (providing that generic statements about the possibility of a link between an injury and disease are too general and inconclusive to establish a causal relationship).  

Additionally, while the Veteran is competent to state that he experienced episodes of hearing loss in service, the Board accords more weight to the audiological 
testing conducted during service as to the presence of hearing loss at that time.  Moreover, while the Veteran contends that his current hearing loss is related to noise exposure during his combat military service, there is no indication that he has specialized training in diagnosing audiological disorders or determining their etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis of sensorineural hearing loss requires medical testing to identify, and such disability can have many different causes, thereby requiring medical expertise to determine the etiology.  Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to his current hearing loss is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current hearing loss is not competent medical evidence.

In short, although the Veteran had loud noise exposure during service, a hearing loss disability as defined by VA was not shown in service or within the year after service, and the weight of the probative evidence of record indicates that the Veteran's current hearing loss disability is not related to service, to include noise exposure therein.  Accordingly, as the weight of the evidence is against the Veteran's claim, service connection for bilateral hearing loss on a direct or presumptive basis must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§3.303, 3.385, 3.309.

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the evidence is not in equipoise, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

      B. Tinnitus

As regards the claim for tinnitus, the Veteran presently complains of recurrent ringing in his ears and the VA examiner noted the presence of tinnitus.  The record thus contains competent and credible lay evidence of a current tinnitus disorder.  The issue then is whether there is a relationship to service.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that ringing in the ears is capable of lay observation).

Although the May 2007 examiner documented the Veteran as reporting the onset of his tinnitus as some 15 to 20 years prior to the examination, during his 2013 Board hearing the Veteran testified under oath that he recalled having ringing in his ears while on active duty and since service, and added that it has gotten progressively worse.  The Board finds no reason to doubt the veracity of the Veteran's testimony since the Veteran was exposed to powerful weapons' fire during combat and any alleged ringing in the ears during that time would be consistent with that exposure.  See 38 U.S.C.A. § 1154(b).  

The Board acknowledges that the VA examiner found that the Veteran's tinnitus was not related to noise exposure during service because hearing loss was not shown during service.  However, due to the subjective nature of tinnitus, the Veteran is competent to testify as to the presence of tinnitus during service and continuing since.  

Upon consideration of the record, the Board finds the evidence against the claim for service connection for tinnitus and the evidence in favor of the claim is in equipoise.  The mandate to accord the benefit of the doubt is triggered when the evidence has reached a stage of balance.  In this matter, the Board is of the opinion that this point has been attained.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  Consequently, after resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.  38 C.F.R. § 3.102.  


ORDER

The Veteran's appeal for service connection for an acquired psychiatric disorder, to include PTSD, is dismissed.

New and material evidence having been submitted, the Veteran's claim for service connection for hearing loss is reopened.   

Service connection for a bilateral hearing loss disability is denied.  

Service connection for tinnitus is granted.  


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


